DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 was filed on the mailing date of the claims on 7/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0039061, Hairston et al. (hereinafter Hairston) in view of U.S. Patent Application 2018/0224244, Havens et al. (hereinafter Havens).

2. 	Regarding Claim 1, Hairston discloses An optical device ([0030], optical device) comprising:
 	a housing (Fig. 1; [0035], The optical device 110 may include a housing 120),
 	an objective lens at a first end of the housing and supported by the housing (Fig. 1; [0035], a housing 120 with objective optics 125 positioned at a first end 130), an ocular lens at a second end of the housing and supported by the housing (Figs. 1, 3; [0035], An eye 340 of a user may be positioned near the ocular optics 135), and
 	an optical path defined from the objective lens through the housing to the ocular lens (Fig. 5; [0052], a primary optical path 505 between the objective optics 125 and the exit pupil 935 defined by the optical device 110); and
 	a display device supported by the housing proximate the second end of the housing (Fig. 1, 3, 6; [0061], The display device 615 may include display circuitry 645, and communication circuitry 650. The display circuitry 645 may include any circuity and/or components needed to generate an image based at least in part on support data obtained by the I/O device 115), the display device (615) comprising:
 	a display (Fig. 4: 435 display; fig. 5: 615 display device),
 	hardware logic circuitry to process display data (Fig 3: Imaging circuitry 360) and to display the display data on the display (Fig. 4; [0051], the image 415 being observed by the user of the optical device 110 (during normal operations) may be displayed simultaneously on a display 435 of the computing device 405), and
 	However, Hairston does not explicitly disclose a display holder to position the display into and out of the optical path based on power received by the display device.
 	Havens teaches a display holder to position the display into and out of the optical path based on power received by the display device ([0022], optic comprising: (a) a main tube; (c) an ocular system coupled to the second end of the main tube. [0273], the electronics working with the active display can include the ability to generate display symbols, format output for the display, power conditioning circuitry.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical device as taught in Hairston to a viewing optic with an active display as taught in Havens for the purposes of providing users with accurate ballistic hold points of aim (Havens [0145]). 

3. 	Regarding Claim 2, Hairston in view of Havens discloses The optical device of claim 1, 
 	Hairston discloses further comprising a port to electrically couple the display device with an accessory by a cable ([0048], I/O device 115 may include a wired data port, such as a USB or mini USB port), and
 	wherein the hardware logic circuitry is to receive power from the accessory ([0083], The data may be presented to the user through the I/O device 115 incorporated into the optical device 110. Network communication between the I/O device 115 and the peripheral products (e.g., mobile phones or other optical scopes)
 	However, Hairston does not explicitly disclose upon receiving power from the accessory, to cause the display holder to position the display within the optical path.
 	Havens discloses upon receiving power from the accessory ([0273], the electronics working with the active display can include the ability to generate display symbols, format output for the display, and include battery information, power conditioning circuitry), to cause the display holder to position the display within the optical path ([0022], moving the active display in relation to the reflective material, (b) moving the reflective material in relation to the active display).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical device as taught in Hairston to a viewing optic with an active display as taught in Havens for the purposes of providing users with accurate ballistic hold points of aim (Havens [0145]).

4. 	Regarding Claim 3, Hairston in view of Havens discloses The optical device of claim 1, 
 	Havens discloses wherein the display holder comprises a spring mechanism to move the display into the optical path [0022], moving the active display in relation to the reflective material.

5. 	Regarding Claim 4, Hairston in view of Havens discloses The optical device of claim 1, 
 	Havens discloses wherein the display holder comprises a magnetic element to move the display into the optical path [0022], moving the active display in relation to the reflective material.

6. 	Regarding Claim 5, Hairston in view of Havens discloses The optical device of claim 1, 
 	Hairston discloses further comprising a light emitter to project optical- based information onto the display, wherein the display comprises a mirror to direct optical- based information from the light emitter to the ocular assembly ([0063], one, two, or more mirrors 655 are used to redirect the display beam 630).

7. 	Regarding Claim 6, Hairston in view of Havens discloses The optical device of claim 5, 
 	Hairston discloses further comprising a light detector ([0100], light traveling through the optical device 110 and allow at least a portion of that beam of light to pass through the lens(es) 1325 and travel toward the user's eye 340); and wherein the mirror is to direct light from the optical path to the light detector ([01000], the electronics housing 1315 may hold an optics such as a mirror or other optics).

8. 	Regarding Claim 7, Hairston in view of Havens discloses The optical device of claim 6, 
 	Hairston discloses wherein the light detector comprises one of a camera, charge coupled device (CCD), or light-sensitive diode ([0100], The beam splitter may be configured to redirect a portion of the beam of light to an imaging device (e.g., a camera or a CCD (charge-coupled device) image sensor) positioned in the electronics housing 1315).

9. 	Regarding Claim 8, Hairston in view of Havens discloses The optical device of claim 1, 
 	Hairston discloses wherein the optical device comprises a scope or binoculars (Fig. 1; [0034], the optical device 110 may be embodied as a scope, a telescope, binoculars, or any other type of optical device)

10. 	Regarding Claim 9, Hairston discloses A system ([0031], a digital input/output (“I/O”) system may include a camera, a beam splitter, optics (e.g., lenses, mirrors, etc.)) comprising: 
 	an optical device ([0030], optical device); and 
 	an accessory device (Fig. 4: 405 computing device (e.g. smartphone)); 
 	the optical device ([0030], optical device) comprising: 
 	a housing, an objective lens at a first end of the housing and supported by the housing (Fig. 1; [0035], a housing 120 with objective optics 125 positioned at a first end 130), an ocular lens at a second end of the housing and supported by the housing (Figs. 1, 3; [0035], An eye 340 of a user may be positioned near the ocular optics 135), and an optical path defined from the objective lens through the housing to the ocular lens Fig. 5; [0052], a primary optical path 505 between the objective optics 125 and the exit pupil 935 defined by the optical device 110); 
 	a display device supported by the housing proximate the second end of the housing (Fig. 1, 3, 6; [0061], The display device 615 may include display circuitry 645, and communication circuitry 650. The display circuitry 645 may include any circuity and/or components needed to generate an image based at least in part on support data obtained by the I/O device 115), the display device (615) comprising: 
 	a display (Fig. 4: 435 display; fig. 5: 615 display device), hardware logic circuitry to process display data (Fig 3: Imaging circuitry 360) and to display the display data on the display (Fig. 4; [0051], the image 415 being observed by the user of the optical device 110 (during normal operations) may be displayed simultaneously on a display 435 of the computing device 405), an input port (I/O e.g. USB),
 	the accessory device coupled to the display device through the input port by a cable ([0048], I/O device 115 may include a wired data port, such as a USB or mini USB port), the accessory device comprising: 
 	a power source to power the accessory device and the display device ([0048], a power source (e.g., a battery), a user interface, and communication circuitry to connect the I/O device 115); and hardware circuitry (Fig. 2) to: 
 	receive display protocol information from the display device (Figs. 2-3; [0094], the display device may be configured to obtain support data), configure display data based on the display protocol of the display device, and transmit the configured display data to the display device (Fig. 3, 4, 6, 9, 11, [0116], the beam of light generated by the display device including one or more indicators based at least in part on the support data).
 	However, Hairston does not explicitly disclose a display holder to position the display in the optical path in the presence of a signal from the accessory device and to position the display out of the optical path in the absence of a signal from the accessory device; 
 	a power source to power the accessory device and the display device
 	Havens discloses a display holder to position the display in the optical path in the presence of a signal from the accessory device and to position the display out of the optical path in the absence of a signal from the accessory device ([0022], moving the active display in relation to the reflective material);  
 	a power source to power the accessory device and the display device ([0273], the electronics working with the active display can include the ability to generate display symbols, format output for the display, and include battery information, power conditioning circuitry); 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical device as taught in Hairston to a viewing optic with an active display as taught in Havens for the purposes of providing users with accurate ballistic hold points of aim (Havens [0145]).

11. 	Regarding Claim 10, Hairston in view of Havens discloses The system of claim 9, 
 	Hairston discloses wherein the hardware logic circuitry is to receive power from the accessory ([0048], I/O device 115 may include a wired data port, such as a USB or mini USB port. [0083], The data may be presented to the user through the I/O device 115 incorporated into the optical device 110. Network communication between the I/O device 115 and the peripheral products (e.g., mobile phones or other optical scopes)), and upon receiving power from the accessory, to cause the display holder to position the display within the optical path.
 	Hairston does not explicitly disclose upon receiving power from the accessory, to cause the display holder to position the display within the optical path.
 	Havens discloses upon receiving power from the accessory ([0273], the electronics working with the active display can include the ability to generate display symbols, format output for the display, and include battery information, power conditioning circuitry), to cause the display holder to position the display within the optical path ([0022], moving the active display in relation to the reflective material, (b) moving the reflective material in relation to the active display).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical device as taught in Hairston to a viewing optic with an active display as taught in Havens for the purposes of providing users with accurate ballistic hold points of aim (Havens [0145]).

12. 	Regarding Claim 11, Hairston in view of Havens discloses The system of claim 9, 
 	Havens discloses wherein the display holder comprises a spring mechanism to move the display into the optical path based on receiving a signal from the accessory device [0022], moving the active display in relation to the reflective material).

13. 	Regarding Claim 12, Hairston in view of Havens discloses The system of claim 9, 
 	Havens discloses wherein the display holder comprises a magnetic element, the magnetic element to create a magnetic field in the presence of a signal originating from the accessory device ([0130], The “viewing optic” may rely on visual observation of the target, or, for example, magnetic imaging), the magnetic field to cause the display holder to position the display into the optical path 0022], moving the active display in relation to the reflective material).

14. 	Regarding Claim 13, Hairston in view of Havens discloses The system of claim 9, 
 	Hairston discloses further comprising a light emitter to project optical-based information onto the display, wherein the display comprises a mirror to direct optical-based information from the light emitter to the ocular assembly ([0063], one, two, or more mirrors 655 are used to redirect the display beam 630).

15. 	Regarding Claim 14, Hairston in view of Havens discloses The system of claim 13, 
 	Hairston discloses further comprising a light detector ([0100], light traveling through the optical device 110 and allow at least a portion of that beam of light to pass through the lens(es) 1325 and travel toward the user's eye 340); and wherein the mirror is to direct light from the optical path to the light detector ([0100], the electronics housing 1315 may hold an optics such as a mirror or other optics).

16. 	Regarding Claim 15, Hairston in view of Havens discloses The system of claim 14, 
 	Hairston discloses wherein the light detector comprises one of a camera, charge coupled device (CCD), or light-sensitive diode ([0100], The beam splitter may be configured to redirect a portion of the beam of light to an imaging device (e.g., a camera or a CCD (charge-coupled device) image sensor) positioned in the electronics housing 1315).

17. 	Regarding Claim 16, Hairston in view of Havens discloses The system of claim 9, 
 	Hairston discloses wherein the optical device comprises a scope or binoculars (Fig. 1; [0034], the optical device 110 may be embodied as a scope, a telescope, binoculars, or any other type of optical device).

18. 	Regarding Claim 17, Hairston in view of Havens discloses The system of claim 9, 
 	 Hairston discloses wherein the accessory device comprises one or more of a range finder device, a thermal imager, a night vision scope, a target acquisition device, a communications device, or a windage device (Fig. 11; [0083], by allowing the I/O device 115 to communicate through the network 1125 with other devices, images from a spotting scope, thermal imaging system, etc. may be shared, on-demand, with the I/O device 11).

19. 	Regarding Claim 18, Hairston discloses A method comprising:
 	receiving, at a display device of an optical device, a first input signal from an accessory device ([0041], The data display components 210 are configured to obtain support data (e.g., wind direction, wind speed, range to objective 330, etc.) relevant to the user of the optical device 110 and present that support data to the user through the optical device 110. [0061], the display circuitry 645 may generate one or more images indicating a wind speed and a wind direction. The display circuitry 645 may include a processor, memory and a source to generate an image based on the support data);
 	receiving, at the display device, a second input signal, the second input signal comprising information to be displayed ([0061], the display circuitry 645 may generate one or more images indicating a wind speed and a wind direction. The display circuitry 645 may include a processor, memory and a source to generate an image based on the support data); and
 	displaying the information on the display (Fig 4: 415).
 	However, Hairston does not explicitly disclose causing a display of the display device to move into an optical path of the optical device based on the first input signal
 	Havens teaches causing a display of the display device to move into an optical path of the optical device based on the first input signal ([0022], adjustment mechanisms for performing one or more of the following: (a) moving the active display in relation to the reflective material, (b) moving the reflective material in relation to the active display)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical device as taught in Hairston to a viewing optic with an active display as taught in Havens for the purposes of providing users with accurate ballistic hold points of aim (Havens [0145]).

20. 	Regarding Claim 19, Hairston in view of Havens discloses The method of claim 18, 
 	Havens discloses further comprising:
 	receiving an initialization signal prior to the first input signal;
 	responding to the initialization signal with device driver information associated with the display device ([0151], the digital display to be digitally adjusted so that the digital laser designator corresponds with the laser on initial setup, and then the two will always remain in alignment, no matter how the erector lens system is moved).

21. 	Regarding Claim 20, Hairston in view of Havens discloses The method of claim 18, 
 	Hairston discloses further comprising:
 	receiving optical data from the optical path (Fig. 11; [0080], the computing device 1110 may receive images or videos from the I/O device 115);
 	capturing the optical data by an image sensor ([0079], optical device 110 to be imaged by the imaging device sensor);
 	converting the optical data into electrical signals ([0061], The display circuitry 645 may include any circuity and/or components needed to generate an image based at least in part on support data obtained by the I/O device 115);
 	transmitting the electrical signals to the accessory device (Fig. 11; [0061], The display circuitry 645 may include any circuity and/or components needed to generate an image based at least in part on support data obtained by the I/O device 115);
 	receiving feedback information from the accessory device in the form of displayable data (Fig 11: 1110); and
 	displaying the feedback information on the display (Fig 11: 1110).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422